United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOOD SAFETY & INSPECTION SERVICE,
St. Joseph, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1444
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2011 appellant filed a timely appeal from the May 17, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her disability claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s disability beginning October 18, 2010 was causally
related to her accepted employment injury.
FACTUAL HISTORY
On June 3, 2010 appellant, then a 52-year-old meat inspector, filed an occupational
disease claim alleging that her back, leg and hip problems were a result of standing and reaching
1

5 U.S.C. § 8101 et seq.

from one position for an extended period of time. She did not stop work. OWCP accepted
appellant’s claim for sciatica, left leg, aggravation of lumbosacral spondylosis without
myelopathy and aggravation of general osteoarthrosis of the left hip.
Appellant claimed compensation for disability beginning October 18, 2010. She stated
that while at work she lost feeling from her waist down and was taken to the emergency room
and admitted to the hospital, where she was treated for blood clots, bladder infection, neuropathy
and five deteriorated discs. OWCP explained that to be entitled to compensation for lost time
associated with appellant’s injury, the medical evidence must establish that she was totally
disabled for the period claimed and that the disability was a result of the accepted employment
injury. It asked her to submit a narrative medical report from a physician who identifies the
diagnoses necessitating hospitalization and who offers a rationalized medical opinion on whether
and how the hospitalization beginning October 14, 2010 was medically related to the accepted
conditions of sciatica, aggravation of lumboscaral spondylosis and aggravation of left hip
osteoarthrosis. OWCP added: “It is suggested that your treating physician review this letter so
that he is aware of the evidence required.”
Appellant submitted a number of hospital records, but OWCP advised that they did not
address the specific cause of disability. OWCP explained that a narrative report previously
described was still necessary to support her claim for disability compensation.
In a decision dated January 25, 2011, OWCP denied appellant’s disability claim. It found
that none of the medical evidence submitted contained a rationalized opinion regarding the cause
of her hospitalization and disability. Thus, OWCP remained unclear whether appellant’s
disability was medically related to her accepted lumbar condition or to an arterial insufficiency
unrelated to employment.
On May 17, 2011 OWCP’s hearing representative reviewed the written record at
appellant’s request and affirmed the denial of her disability claim. He found that the medical
evidence established multiple conditions that required extensive treatment and hospitalization;
however, none of the medical evidence opined that appellant was disabled beginning October 15,
2010 as a result of her accepted employment injury.
Appellant noted on appeal that she does not understand why OWCP denied her claim.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 A claimant seeking benefits under FECA has
the burden of proof to establish the essential elements of her claim by the weight of the
evidence,3 including that she sustained an injury in the performance of duty and that any specific

2

5 U.S.C. § 8102(a).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

2

condition or disability for work for which she claims compensation is causally related to that
employment injury.4
The claimant must submit a rationalized medical opinion that supports a causal
connection between the claimed disability and the employment injury. The medical opinion
must be based on a complete factual and medical background with an accurate history of the
employment injury, and must explain from a medical perspective how the disabling condition is
related to the injury.5
ANALYSIS
OWCP accepted that appellant sustained three medical conditions as a result of standing
and reaching from one position for an extended period of time in the performance of her duties
as a meat inspector: sciatica, left leg, aggravation of lumbosacral spondylosis without
myelopathy and aggravation of general osteoarthrosis of the left hip. To establish that
appellant’s disability beginning October 18, 2010 was a result of her accepted work injury, she
must submit a narrative medical report from her physician demonstrating an understanding of
what her duties as a meat inspector entailed and addressing the specific medical conditions
OWCP accepted as a result of those duties. There is no evidence a physician reviewed the record
of appellant’s hospitalization or explained whether her disability for work beginning October 18,
2010 was a result of the accepted employment injury or was instead a result of an unrelated
arterial insufficiency or other medical condition.
Appellant has submitted a multitude of medical records, but none of them provides a
medical narrative opinion necessary to establish the critical element of causal relationship.
Because no physician has directly addressed the issue, the Board finds that she has not met her
burden of proof to establish her entitlement to compensation for wage loss. The Board will
affirm OWCP’s May 17, 2011 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability beginning October 18, 2010 was causally related to her accepted employment injury.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

